internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-140582-02 date date legend x state1 state2 d1 d2 d3 y1 y2 y3 dear this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x was incorporated in state1 on d1 as an s_corporation thereafter x moved its principal office to state2 to maintain its existence in state1 x retained a registered agent to file annual reports with the secretary of state of state1 however the plr-140582-02 registered agent failed to file the required annual reports for y1 and y2 subsequently unbeknown to x the secretary of state of state1 issued a notice of involuntary dissolution of x effective as of d2 in y3 while trying to file an amendment to the articles of incorporation x discovered its involuntary dissolution x immediately filed a new articles of incorporation with the secretary of state of state1 and received a new certificate of incorporation on d3 it has been represented that despite its involuntary dissolution x was recognized as organized and existing under the corporate law of state1 during the period between d2 and d3 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides in part that a small_business_corporation must be a domestic_corporation the core test of corporate existence for purposes of federal income_taxation is always a matter of federal_law see 305_f2d_844 ct_cl cert_denied 373_us_923 sec_301_7701-2 presently provides the definition of a corporation for federal tax purposes accordingly in order to satisfy the requirements of sec_1361 an organization must qualify as a corporation under sec_301_7701-2 sec_301_7701-2 provides that the term corporation includes a business_entity organized under a federal or state statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as incorporated or as a corporation body corporate or body politic x was formed under the state1 corporate statute as long as x remains organized under the state1 corporate statute x will be classified as a corporation for federal tax purposes state1 law provides that x continued to remain organized under its corporate statute despite the administrative dissolution accordingly the administrative dissolution did not alter x’s classification under sec_301_7701-2 conclusions based solely on the facts submitted and the representations made we conclude that provided that x qualified as a small_business_corporation under sec_1361 prior to the administrative dissolution under state1 law x's status as a small_business_corporation is not terminated by reason of the administrative dissolution and subsequent reincorporation and x will not be required to make a new election under sec_1362 plr-140582-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being forwarded to x s dan carmody sincerely dan carmody senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
